      2:20-cv-03813-JMC            Date Filed 07/23/21    Entry Number 17         Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Kenneth J. Bell,                    )                 Civil Action No.: 2:20-cv-03813-JMC
                                    )
                     Petitioner,    )
                                    )
         v.                         )                         ORDER AND OPINION
                                    )
Warden of Allendale Correctional    )
Institution,                        )
                                    )
                     Respondent.    )
____________________________________)

       Petitioner Kenneth J. Bell initiated this pro se proceeding,1 seeking immediate relief for

alleged ineffective assistance of counsel via a Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254. (ECF No. 1.) This matter is before the court on a Motion for Summary Judgment

by Respondent Warden of Allendale Correctional Institution, made pursuant to Rule 56 of the

Federal Rules of Civil Procedure. (ECF No. 9.) In accordance with 28 U.S.C. § 636(b) and Local

Rule 73.02(B)(2)(g) (D.S.C.), the matter was referred to a United States Magistrate Judge for

pretrial administration.    On May 7, 2021, the Magistrate Judge issued a Report and

Recommendation recommending that the court dismiss the action against Respondent with

prejudice for lack of prosecution and failure to comply with court orders, pursuant to Rule 41(b)

and factors outlined in Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982). (ECF

No. 14 at 1.) For the reasons set forth below, the court ACCEPTS the Magistrate Judge’s Report


                               
1
  “Because he is a pro se litigant, [Petitioner]’s pleadings are construed liberally by the court and
held to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty.
Complex Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2
(D.S.C. Dec. 30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This,
however, ‘does not transform the court into an advocate’ for [Petitioner]; the court is not required
to recognize [Petitioner]’s claims if there is clearly no factual basis supporting them.” Id. (quoting
Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                  1

      2:20-cv-03813-JMC         Date Filed 07/23/21       Entry Number 17        Page 2 of 5




and Recommendation and dismisses the action against Respondent with prejudice.

                                     I.     BACKGROUND

       On October 30, 2020, Petitioner initiated the instant action against Respondent by filing a

Petition for a Writ of Habeas Corpus, which alleged ineffective assistance of counsel on three (3)

separate grounds. (See ECF No. 1 at 5, 7, 8.) On March 5, 2021, Respondent filed a Motion for

Summary Judgment. (ECF No. 9.) On March 8, 2021, the Magistrate Judge entered a Roseboro

Order advising Petitioner that he had thirty-one (31) days to respond to Respondent’s Motion to

Dismiss. (ECF No. 10.) Thereafter, the Magistrate Judge issued an order extending the deadline

to file a response to Respondent’s Motion for Summary Judgment to May 3, 2021, wherein

Petitioner was specifically advised that failure to respond would subject the action to dismissal for

failure to prosecute and comply with court orders pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure. (ECF No. 12.) After Petitioner failed to file a response, the Magistrate Judge

entered a Report and Recommendation on May 7, 2021, observing that “Petitioner no longer

wishes to pursue this action.” (ECF No. 14 at 1.)

                                    II.     LEGAL STANDARD

       Although the Magistrate Judge’s “limited role . . . substantially assists the district judge in

[her] judicial function,” the recommendation is just that, a recommendation with no presumptive

weight which the district judge is “free to follow [,] wholly . . . ignore” or review. Matthews v.

Weber, 423 U.S. 261, 271 (1976). This court retains responsibility in final determination. Id. De

novo review applies only to those portions of a Magistrate Judge’s Report and Recommendation

to which specific objections are filed. Portions which have not been objected to receive review

for clear error, which includes portions where only “general and conclusory” objections have been

made. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby



                                                 2

      2:20-cv-03813-JMC         Date Filed 07/23/21       Entry Number 17         Page 3 of 5




v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

The court may accept, reject, or modify, in whole or in part, the recommendation of the magistrate

judge or recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

       When reviewing an action for involuntary dismissal, the court must ascertain “(1) the

degree of personal responsibility of the plaintiff, (2) the amount of prejudice caused [to] the

defendant, (3) the existence of a ‘drawn out history of deliberately proceeding in a dilatory

fashion,’ and (4) the existence of a sanction less drastic than dismissal.” Chandler Leasing Corp.,

669 F.2d at 920 (quoting Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978)). The “[f]actors in

Chandler are not a rigid four prong test.” Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989).

Rather, the analysis “depends on the particular circumstances of the case.” Id.

                                        III.   ANALYSIS

A.     The Magistrate Judge’s Review

       The Magistrate Judge’s Report and Recommendation summarizes the relevant procedural

history and Petitioner’s failure to participate in it. As noted below, Petitioner fails to respond to

Respondent’s Motion for Summary Judgment and associated legal consequences specifically

explained in the Magistrate Judge’s Roseboro and Text Orders. (ECF No. 14.) Noting the sua

sponte extension of the deadline to file an answer to Respondent’s Motion, the Chandler factors,

and Rule 41(b) of the Federal Rules of Civil Procedure, the Magistrate Judge then recommends

that this court dismiss the action with prejudice. (ECF No. 14 at 1.)

B.     The Court’s Review

       The Magistrate Judge’s Roseboro order advised Petitioner of his right to file “material in

opposition to the motion that respondent filed,” that such filing must occur within 31 days of the

Roseboro order’s filing, and that failure to adequately respond gives the court discretion to “end



                                                 3

      2:20-cv-03813-JMC          Date Filed 07/23/21       Entry Number 17        Page 4 of 5




the case.” (ECF No. 10 at 1.) Despite the court’s unelicited extension of the filing deadline from

April 8 to May 3, 2021, Petitioner did not respond.

          The court acknowledges that dismissal with prejudice is a “harsh sanction which should

not be invoked lightly.” Davis, 588 F.2d at 70. This is especially true in the context of habeas

corpus proceedings, wherein the court’s duty of review derives from a petitioner’s foundational

right to scrutinize their detention for arbitrary maladministration, constitutional and legal validity,

and capricious affront to basic principles of fairness. See Harris v. Nelson, 394 U.S. 286, 291–92

(1969) (noting the constitutional and historical gravity of the court’s role in light of petitioner’s

usual handicap in developing needed evidence to support their application for a writ); see also

Price v. Johnston, 334 U.S. 266, 269 (1948) (emphasizing the importance of the writ and need to

protect it from “procedural morass”); see also Harrington v. Richter, 562 U.S. 86, 91 (2011)

(describing the writ’s principal purpose); see also Jackson v. Virginia, 443 U.S. 307, 332 n.5

(1979).

          However, absent timely objections to the Magistrate Judge’s Report, the court need “only

satisfy itself that [the Magistrate’s legal conclusions and factual assertions are free from] clear

error . . . in order to accept the recommendation.” Diamond, 416 F.3d at 315 (quoting Rule 72

advisory committee’s note to 1983 amendment). After thorough review of the record, and the law,

the court concludes that the Report is free from clear error in its procedural recitation and

recommendation of dismissal with prejudice.            Moreover, Petitioner bears all “personal

responsibility” for failure to prosecute his case. See Chandler Leasing Corp., 669 F.2d at 920.

Any concern that dismissal with prejudice in the context of habeas proceedings amounts to

arbitrary adjudication is alleviated by the court’s repeated and explicit admonition via Roseboro

and Text Orders directing Petitioner to participate in the pursuit of his own freedom, along with



                                                  4

      2:20-cv-03813-JMC            Date Filed 07/23/21        Entry Number 17         Page 5 of 5




its lenient extension of time to file a response to Respondent’s Motion. (See ECF Nos. 10, 12.)

That pro se litigants are accorded more liberal and lenient standards of practice in pleading does

not mean that the court must abide inaction, act as advocate, or sacrifice its interest in efficient

judicial administration. See Erickson, 551 U.S. at 94; see also Ballard, 882 F.2d at 95 (recognizing

that courts must have the authority to control litigation, including the power to order dismissal of

an action for failure to comply with court orders). Therefore, the court ACCEPTS the Magistrate

Judge’s Report and Recommendation (ECF No. 14), and DISMISSES WITH PREJUDICE this

habeas proceeding (ECF No. 1) against Respondent for failure to prosecute and follow court

orders.     Accordingly, the court DENIES AS MOOT Respondent’s Motion for Summary

Judgment. (ECF No. 9.)

                               CERTIFICATE OF APPEALABILITY

          The law governing certificates of appealability provides that:

          (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
          substantial showing of the denial of a constitutional right.
          (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
          satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable judges

would find this court’s assessment of his constitutional claim is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debateable. See, e.g., Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate

of appealability has not been met.

          IT IS SO ORDERED.


                                                                     United States District Judge
July 23, 2021
Columbia, South Carolina
                                                     5

